BLANCHE, Justice
(dissenting).
I respectfully dissent. The School Board was of the opinion that the courses which relator planned to take would not contribute substantially to her ability to perform her present teaching tasks, nor offer any growth needed for the future in her present assignment. The reasonableness of the Board’s decision in this regard is the real issue, and I am unable to say that this decision was unreasonable.
Professional improvement as a criterion for the purpose of taking a sabbatical leave necessarily involves the making of a decision, and I believe the Board was in the best position to make such a decision. The present opinion, in effect, allows the teacher to be the only judge of what courses will be taken for the purposes of professional improvement.